Name: COMMISSION REGULATION (EC) No 3308/93 of 1 December 1993 on the sale of beef at prices fixed at a flat rate in advance held by certain intervention agencies and intended for supplying the Canary Islands and repealing Regulation (EEC) No 2874/93
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  trade policy;  animal product;  economic policy;  prices
 Date Published: nan

 2. 12. 93 Official Journal of the European Communities No L 297/9 COMMISSION REGULATION (EC) No 3308/93 of 1 December 1993 on the sale of beef at prices fixed at a flat rate in advance held by certain intervention agencies and intended for supplying the Canary Islands and repealing Regulation (EEC) No 2874/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, as amended by Commission Regulation (EEC) No 3714/92 (8), should be simplified by including the aid in the sale prices set in this Regulation ; Whereas for the purpose of purchase and control pro ­ cedures, it is appropriate to apply certain provisions of Commission Regulation (EEC) No 2173/79 of 4 October 1979 on detailed rules of application for the disposal of beef bought in by intervention agencies and repealing Regulation (EEC) No 216/69 (9), as last amended by Regu ­ lation (EEC) No 1759/93 (10), and Commission Regulation (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or desti ­ nation of products from intervention ("), as last amended by Regulation (EEC) No 1938/93 (l2); Whereas it is necessary to provide for the lodging of a security to guarantee that the beef arrives at the intended destination ; Whereas Commission Regulation (EEC) No 2874/93 (13) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1 25/93 (2), and in particular Article 7 (3) thereof, Whereas certain intervention agencies hold substantial stocks of beef bought into intervention ; whereas an extension of the storage period for that beef should be avoided on account of the ensuing high costs ; Whereas Commission Regulation (EEC) No 1912/92 of 10 July 1992 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector (3), as last amended by Regulation (EC) No 3035/93 (4), lays down the forecast supply balance for frozen meat of bovine animals for the period 1 July 1993 to 30 June 1994 ; whereas, in the light of traditional trade patterns, it is appropriate to release intervention beef for the purpose of supplying the Canary Islands during that period ; Whereas Article 4 of Commission Regulation (EEC) No 1695/92 of 30 June 1992 laying down common detailed rules for implementation of the specific arrangements for the supply of certain agricultural products to the Canary Islands (*), as last amended by Regulation (EEC) No 2596/93 (*), provides for the use of aid certificates deli ­ vered by the competent Spanish authorities for supplies from the Community ; whereas the potential purchaser should be obliged to submit an aid certificate to the inter ­ vention agency at the same time as the application to purchase from intervention ; whereas, in order to improve the operation of the abovementioned arrangements, certain derogations from Regulation (EEC) No 1912/92 should be provided for, in -particular, with regard to the payment of aid and the security for aid certificates ; whereas the support arrangements for the supply of the Canary Islands from intervention stocks provided for in Article 3 (2) of Council Regulation (EEC) No 1601 /92 Q, HAS ADOPTED THIS REGULATION : Article 1 1 . A sale shall be organized of approximately :  1 000 tonnes of bone-in beef held by the French intervention agency,  2 000 tonnes of boneless beef held by the Irish inter ­ vention agency,  2 000 tonnes of boneless beef held by the United Kingdom intervention agency,  1 000 tonnes of boneless beef held by the Danish intervention agency,  500 tonnes of boneless beef held by the French inter ­ vention agency. (&gt;) OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 18, 27. 1 . 1993, p. 1 . (3) OJ No L 192, 11 . 7. 1992, p. 31 . 0 OJ No L 378 , 23 . 12. 1992, p . 23. 0 OJ No L 251 , 5. 10. 1979, p . 12. (,0) OJ No L 161 , 2. 7. 1993, p. 59. (") OJ No L 301 , 17. 10. 1992, p . 17. (,2) OJ No L 176, 20. 7. 1993, p . 12. H OJ No L 262, 21 . 10 . 1993, p . 39. (4) OJ No L 272, 4. 11 . 1993, p . 9 . (0 OJ No L 179, 1 . 7. 1992, p. 1 . (6) OJ No L 238, 23 . 9 . 1993, p . 24. o OJ No L 173, 27. 6. 1992, p. 13 . No L 297/10 Official Journal of the European Communities 2. 12. 93 Article 5 1 . Notwithstanding Article 15 ( 1 ) of Regulation (EEC) No 2173/79, the security shall be ECU 100 per tonne. 2. A security of ECU 2 500 per tonne of bone-in beef and of ECU 3 000 per tonne of boneless beef to guarantee delivery to the Canary Islands shall be lodged by the purchaser before taking over the meat concerned. The guarantee for fillets, however, shall be ECU 7 000 per tonne. Delivery of the products concerned to the Canary Islands shall be a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('). Article 6 In the removal order referred to in Article 3 ( 1 ) (b) of Regulation (EC) No 3002/92 and the T 5 control copy shall be entered : « Carne de intervenciÃ ³n destinada a las islas Canarias  Sin ayuda [Reglamento (CE) n ° 3308/93] » ; » InterventionskÃ ¸d til De Kanariske Ãer  uden stÃ ¸tte (Forordning (EF) nr. 3308/93) « ; 2. This meat shall be sold for delivery to the Canary Islands. 3. The qualities and selling prices of the products are given in Annex I hereto. Article 2 1 . Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulation (EEC) No 2173/79, and in particular, Articles 2 to 5 thereof, and in accordance with the provisions of Regulation (EEC) No 3002/92. 2. The intervention agencies shall sell those products which have been in storage longest first. Particulars of the quantities and places where the products are stored shall be made available to interested parties at the addresses given in Annex II . Article 3 1 . A purchase application shall only be valid when accompanied by an aid certificate covering at least the quantity concerned and issued pursuant to Regulations (EEC) No 1695/92 and (EEC) No 1912/92. 2. Notwithstanding Article 4 ( 1 ) of Regulation (EEC) No 1695/92, aid shall not be paid for intervention beef sold pursuant to this Regulation . 3. Notwithstanding Article 4 (4) (b) of Regulation (EEC) No 1695/92, in box 24 of the aid certificate appli ­ cation and of the aid certificate shall be entered : 'Aid certificate for use in the Canary Islands  no aid to be paid.' 4. Notwithstanding Article 6 ( 1 ) (b) of Regulation (EEC) No 1912/92, the security laid down for aid certifi ­ cates shall be ECU 2 per 100 kilograms. Article 4 Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 , purchase applications shall not indicate the store or stores where the meat applied for is being kept. Interventionsfleisch fÃ ¼r die Kanarischen Inseln  ohne Beihilfe (Verordnung (EG) Nr. 3308/93)" ; «Ã Ã Ã ­Ã ±Ã  Ã ±ÃÃ  Ã Ã ·Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã ±Ã ½Ã ±Ã Ã ¯Ã ¿Ã Ã  Ã Ã ®Ã Ã ¿Ã Ã   Ã Ã Ã Ã ¯Ã  Ã µÃ ½Ã ¹Ã Ã Ã Ã Ã µÃ ¹Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3308/93] »; Intervention meat for the Canary Islands  without the payment of aid [Regulation (EC) No 3308/93]' ; « Viandes d'intervention destinÃ ©es aux lies Canaries  Sans aide [rÃ ¨glement (CE) n ° 3308/93] » ; « Carni in regime d intervento destinate alle isole Canarie  senza aiuto [Regolamento (CE) n. 3308/93] » ; Interventievlees voor de Canarische eilanden  zonder steun (Verordening (EG) nr. 3308/93)" ; « Carne de intervenÃ §Ã £o destinada Ã s ilhas Canarias  sem ajuda [Regulamento (CE) n? 3308/93] ». Article 7 Regulation (EEC) No 2874/93 is hereby repealed. Article 8 This Regulation shall enter into force on 8 December 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 205, 3 . 8 . 1985, p. 5 . 2. 12. 93 Official Journal of the European Communities No L 297/ 11 ANEXO /  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEXI ANNEXE / ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat KÃ Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse npo'i6vra Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) noa6rr]Tes (x6voi) Quantities (tonnes) Quantites (tonnes) Quantita (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio de venta expresado en ecus por tonelada Salgspriser i ECU/ton Verkaufspreise, ausgedrÃ ¼ckt in ECU/Tonne TÃ ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu avd T6VO Selling prices expressed in ecus per tonne Prix de vente exprimes en ecus par tonne Prezzi di vendita espressi in ecu per tonnellata Verkoopprijzen uitgedrukt in ecu per ton PreÃ §o de venda expresso em ecus por tonelada Ireland  Fillet 300 5 200  Striploin 1 000 1 700  Inside 200 1 150  Outside 200 1 000  Knuckle 100 1 100  Cube-roll 200 2 200 United Kingdom  Fillet 700 3 700  Striploin 700 1 200  Topside 200 850  Silverside 200 850  Thick flank 200 850 Danmark  MÃ ¸rbrad 200 4 100  Filet 400 1 300  InderlÃ ¥r 200 1 000  YderlÃ ¥r 200 1 000 France  Filet 250 4 100  Faux-filet 250 1 300  Quartiers arriÃ ¨re : catÃ ©gorie A/C, classes U, R et O 1 000 560 No L 297/12 Official Journal of the European Communities 2. 12. 93 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses oÃ ­ the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Tel . (01 ) 678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 6616263, (01 ) 6785214 and (01 ) 6620198 DANMARK : EF-Direktoratet Nyropsgade 26 DK-1602 KÃ ¸benhavn K Tlf. 33 92 70 00, telex 15137 EFDIR DK, telefax 33 92 69 48 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302, telefax (0734) 56 67 50 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l . 45 38 84 00, tÃ ©lex 205476 F